 ROBERTSON INDUSTRIESRobertson IndustriesandInternational Union,UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America,Local 509(UAW). Case21-CA-12426January 30, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn July 29, 1974, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin thisproceeding. Thereafter, the General Counselfiledexceptions and a supporting brief and theRespondent filed a brief in opposition to the GeneralCounsel's exceptions.The Boardhas consideredthe record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith and to adopther recommended Order as modified herein.We agree with the Administrative Law Judge thatthe Respondent violated Section8(a)(1) of the Act bycoercively interrogating an employee regarding theunion activities and sympathies of employees, bythreatening to discharge employees if they engagedin a strikeor other protected work stoppage, and bythreatening employees with reprisals if they persistedin their union activities. Unlike the AdministrativeLaw Judge we find that the Respondent also violatedSection 8(a)(1) of the Act by unlawfullydischarging34 employees on February 4, 1974, because theyengaged in protected concerted activities.'The factsin the caseat bar with respect to theadditional 8(a)(1) violation which we find may besummarized as follows: As found by the Administra-tiveLaw Judge,theRespondent's employees en-gaged in a protected refusal to work in November1973because of problems concerning a heavyworkload. As further found by the AdministrativeLaw Judge, the employees returned to work afterbeing unlawfully threatened with discharge by theRespondent if they did not do so. However, becausethe underlying problems were not resolved after theirreturn to work,the employees began discussing thepossibilityof obtaining union representation. Infurtherance of a resolution of their problems at work,several employees contacted the Union and obtainedemployees'signatures on union authorization cards.The Unionfileda petition for a representationelection onJanuary 18, 1974. Several days thereafter,as found by the Administrative Law Judge, an agentiWe find it unnecessary to consider whether such conduct also violatesSec. 8(aX3) of the Act since the remedy which we would provide in light of216 NLRB No. 62361of the Respondent unlawfully interrogated andthreatened an employee concerning protected activi-ties of the employees. Thereafter, on Friday, Febru-ary 1, 1974,a meetingof employees with the Unionwas held during regular working hours at the requestof the employees. On the following Monday, Febru-ary 4, 1974, the Respondent terminated each employ-ee who had not worked the preceding Friday.In considering the foregoing facts, as more fully setforth in her Decision, the Administrative Law Judgefound that the employees who attended the February1,1974,unionmeeting thereby engaged in aconcertedwork stoppage.However, 'she foundnothing in the record to establish that the purpose ofthe February1meeting wasto resolve any problems,nor any evidence that the employees who attendedthemeeting withheld their services in immediateprotest of any term or condition of employment orfor the purpose of seeking any immediate concessionfrom the Respondent. Instead, she found that theemployees merely took the day off to go to a unionorganizationalmeeting.She further found that theemployees' conduct must be considered as a part of apattern of recurring or intermittent partial workstoppage.Accordingly, theAdministrativeLawJudge concluded that the concerted activity of theemployees was unprotected by Section 8(a)(1) of theAct.The record shows that, in disseminating informa-tionabout the February1meeting,employeescharacterized its purposeas being adiscussion andresolutionof problems at work; such was understoodby attending employees to be the purpose of themeeting;and, infact, the employee problems andfeasiblesolutionstheretowere discussed by theemployeesat the meeting. In this regard we note thatemployee ArturoRamostestified that he told 35employees that "we were working too hard and thatwe could find a way so that we would not have towork that hard so we would not be treated that way... that's how we agreed to have the meeting...."He further testified that prior to themeeting hetalkedwith about 30 people in the Employer'sparking lot and that "we spoke about having' ameeting totalk about the problems we had at work;that's why we couldn't go to work."He alsotestifiedthat "we agreed that we would have to have ameetingin the Union so that each one of them couldremember the problems that he had so that theycould tell them, recount them to the union officials"and that"at the meetingwe spoke about theproblemseach oneof them had . . . we spoke abouthaving to work too hard . . . ; they sold us the glovesand there was no . . . receipt;someof them weresuch a finding is essentially the same asthat which we provide herein. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDsick due to their work and they refused to give thema paper to go see the doctor; whenever somemachinery broke down they blamed us, saying thatwe had to repair the machine . . . ; and there weresome other things ...." Likewise, employeesVincenteMendoza,MiguelMagallon,AntonioLopez, and Jesus Mendoza testified, respectively,that "we all organized to go to the union about theproblems we had at work"; that the February 1,1974,meeting "was to talk about the problems wehad at work"; "was to straighten out work prob-lems"; and "had to do with resolving some problemsthat I saw we had there."In lightof this testimony we find, contrary to theAdministrative Law Judge, that a purpose of themeetingof February 1, 1974, was to find a way toresolve work-related problems of the employees, andto seek help in securing a resolution. Although theaction taken by employees in absenting themselvesfrom work to discuss their work-related problemsmay not have been the wisest or most prudent actionwhich they could have taken, this does not removetheir concerted action from the protection of theAct.2 This is especially so in the case at bar where theemployees' attempt to directly resolve their work-related problems with the Respondent was met withan unlawful threat of discharge. We further find thatthe testimony herein supports the conclusion that theemployees who met with the Union on February 1were in the initial stages of protesting their terms andconditions of employment and of seeking conces-sionsfrom the Respondent. The fact that theemployees were discharged before they could make aformal demand upon the Respondent is of noconsequence,as noted by the Administrative LawJudge in her discussion of the employees' earlierconcerted protected activity of November 9. In anyevent, we find that the meeting of February 1 is thetype of conduct which we have, in the past, found tobe protected concerted activity within the meaning ofthe Act .3In furtherdisagreementwith the AdministrativeLaw Judge, we find that the February 1 meeting ofemployees was not part of a pattern of intermittentand recurring partial work stoppages such as werepresent in the cases citedby the Administrative LawJudge. In our view, the employees in the case at barwere merely continuing their earlier efforts to havetheir work-related problems resolved. While there isno magic number as to how many work stoppagesmust be reached before we can say that they are of arecurring nature,certainly the two work stoppages inthe case atbar, which involved a total of 2 days'2N.LR.B. v.Washington AluminumCompany,Inc., 370 U.S. 9, 14-17(1962).3N.LRB. v. The Good Coal Company,110 F.2d501, 503(C.A. 6, 1940),absence from work, do not, in our opinion, evidencethe type of pattern of recurring stoppages whichwould deprive the employees of their Section 7rights.4In any event, as Wilbur Robertson, the Respond-ent's president, testified, the November and Febru-ary incidents involved different situations anddifferent people. While the November incident was aprotest concerning overtime, the February incidentinvolved other issues.Moreover, employees whowere not involved in the November incident partici-pated in the February meeting. To hold in thesecircumstances that the two occasions establish apattern of recurrent and intermittent work stoppageswould, in our view, disallow employees to engage inmore than one instance of concerted protectedactivity during an indefinite period of time regardlessof the variety and number of conditions or occur-rencesprotested and the identity of the individualsinvolved.Unlike the Administrative Law Judge, we also findthat the evidence in the case at bar supports areasonable inference that the Respondent knew ofthe concerted activities of its employees on February1.An unlawfulinterrogationof an employee by anagent of the Respondent occurred about 1-1/2 weeksbefore the February 1 meeting, and employeeVincenteMendoza testified that the Respondent'ssupervisor, Charles Martinez, told an employee thatit"seemed as if [the employees] were all agreed notto go to work, that day." More importantly, we notethat the Respondent's president testified that onFebruary 1 "I obviously knew that they didn't showup because they were unhappy about something." Helater testified,"Iwould assume it is something in theplant. It had to be unhappy about something or theywould have come to work." He further testified thaton February 1 he "knew we were going to have anelection very shortly, just within a few days."Also unlike the Administrative Law Judge, we findthat the evidence herein supports a reasonableinference that the Respondent was substantiallymotivated by a desire to rid itself of employees who,on February1, engaged in mutual aidand support ofone another in an attempt to resolve their work-relatedproblems.We base this finding on theRespondent's knowledge that the employees' absenceinvolvedwork-related issues,the timing of thedischarges which occurred within a few days of apending election, and the fact that a number of theemployees who were discharged had not participatedin the earlier incident of November 9 nor receivedtheRespondent'swarning that to repeat suchenfg.12 NLRB 136 (1939);N .LRB.v. Clinton Woolen Manufacturing Co.,141 F.2d 753, 756(C.A. 6, 1944).4Crenlo,Division of Business Equipment,Inc.,215 NLRB No.151 (1974). ROBERTSON INDUSTRIES363conduct would result in discharge.Moreover, al-though the Respondent contends that the dischargeswere permissible because of a lack of notification oftheir intended absence by the employees involved,we note that at least 6 employees who had obtainedpermission to be absent from work were dischargedalong with the other 28 employees.In addition, wenote that neither a lack of permission nor thepossibility of damage to the Respondent's equipmentwas assigned by the Respondent as a reason for itsaction at the time it discharged its employees.Based on the foregoing and after a review of all ofthe evidence and the inferences which can bereasonably drawn therefrom,we conclude that theRespondent violated Section 8(a)(1) of the Act bydischarging the following employees on February 4,1974,at least in part,because they engaged inprotected concerted activity:Enrique AquinoManuel AsebedoAbelardo Bravo (orBrabo)Enrique Casas (Gurrola)Ingacio ChavezJose EsquedaPicot FelicianoBaldomero GuillenJose GuillenMacario GuillenSalvador IbarraJose LozanoGuilberto LopesAntoniq LopezCarlos LopezRuben VegaRichard Sahun (alsoSahagum)Rafael LomasEustaquioMagallonMiguel MagallonTrinidadMangoVincenteMendozaVictorMezaGuillermo PadilloPedro PonceArturo RamosRafael RiveraRosendo RoblesAndres SanchezBobby VarelaTruman WhiteAlejandroMendozaJesusMendozaIgnacio CuevasHaving found that Respondent violated Section8(a)(1) of the Act by discharging the above-namedemployees because they engaged in a protectedactivity,we shall, in addition to the remedy providedby the Administrative Law Judge, order that Re-spondent offer these employees immediate and fullreinstatement and make them whole for any loss ofearnings they may have suffered as a result of theunlawful action against them, by payment to them ofa sum of money equal to what they would normallyhave earned as wages from the date of their dischargeuntilRespondent offers them reinstatement,5 to becomputed in accordance with F.W.WoolworthCompany,90 NLRB 289 (1950), with interest in5On February 7, 1974,Jesus Mendoza returned to theCompany andwas rehired by a new foreman named Booker.A few hours later,Bookertold Jesus Mendoza that he could not employhim beyondthatday becauseof an order he had been given.Jesus Mendozadid not work at the CompanyaccordancewithIsisPlumbing & Heating Co.,138NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respond-ent,Robertson Industries, Los Alamitos, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas herein modified:1.Reletter paragraph 1(b) as 1(c) and add thefollowing as paragraph 1(b):"(b)Discharging the employees whose names areset forth in paragraph 2(a) of this Order,infra,because they engaged in a protected concertedactivity."2.Reletter paragraphs 2(a) and (b) as 2(c) and (d)and add the following as paragraphs 2(a) and (b):"(a) Offer the following employees immediate andfull reinstatement to their former jobs or, if their jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and to make them whole for any lossof earnings each of them may have suffered byreason of the unlawful action against him in themanner set forth in the section. in this Decisionentitled `The Remedy':Enrique AquinoRafael LomasManuel AsebedoEustanquioMagallonAbelardo Bravo (orMiguel MagallonBrabo)Enrique Casas (Gurrola) Trinidad MangoIngacio ChavezVincente MendozaJose EsquedaVictorMezaPicot FelicianoGuillermo PadilloBaldomero GuillenPedro PonceJose GuillenArturo RamosMacano GuillenRafael RiveraSalvador IbarraRosendo RoblesJose LozanoAndres SanchezGuilberto LopesBobby VarelaAntonio LopezTruman WhiteCarlos LopezAlejandroMendozaRuben VegaJesusMendozaRichard Sahun (alsoIgnacio CuevasSahagum)after that day. Thus, in the case of Jesus Mendoza,the several hours heworked onFebruary 7would be deductedfrom the backpaywhich isotherwise due to him. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at whichall sideshad the opportunitytopresent their evidence, theNationalLaborRelationsBoard has found that we violated theNational Labor Relations Act, and has ordered us topost this notice and we intend to carry out the Orderof the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with,restrains, or coerces you with respect to theserights.More specifically,WE WILL NOT coercively interrogate you re-garding your union activities, sympathies, ordesires.WE WILL NOTthreatenyou with reprisals if youengagein unionactivities.WE WILL NOT threaten to discharge you if youengage ina strike or other protected workstoppage.WE WILL offer the employees named belowimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privilegespreviously enjoyed,dismissing,if necessary, anyreplacements,and make them whole from thedate of their discharge for any loss of pay theymay have sufferedas a resultof our discrimina-tion against them:Enrique AquinoRafael LomasManuel AsebedoEustanquio MagallonAbelardo Bravo (orMiguel MagallonBrabo)Enrique Casas (Gurrola) Trinidad MangoIngacio ChavezJose EsquedaPicot FelicianoBaldomero GuillenJose GuillenMacario GuillenSalvador IbarraJose LozanoGuilberto LopesAntonio LopezCarlos LopezRuben VegaRichard Sahun (alsoSahagum)VincenteMendozaVictorMezaGuillermo PadilloPedro PonceArturo RamosRafael RiveraRosendo RoblesAndres SanchezBobby VarelaTruman WhiteAlejandroMendozaJesusMendozaIgnacio CuevasROBERTSON INDUSTRIESDECISIONSTATEMENT OF THE CASEEARLDEAN V.S.ROBBINS,Administrative Law Judge:This case was tried before me in Los Angeles, California,on April 23 and 24. The charge was filed by InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, Local 509 (UAW), hereincalled the Union, and served on the Respondent onFebruary 7, 1974. The complaint which issued on March31, 1974,alleges that Respondent violated Section 8(a)(1)and (3) of the National LaborRelationsAct. Posttrialbriefs were filed by the General Counsel and by Respond-ent on June 19, 1974.The basic issue herein is whether Respondent unlawfullydischarged and threatened to discharge employees becausetheyengaged inunion or other protected activities orwhether, as contended by Respondent, they were lawfullydischarged for failure to report for work on a scheduledworkday. Also at issue is whether Respondent is bound bycertain alleged activity of Max Delgado, herein calledDelgado, and if so whether such activity constituted threatsand interrogation in violation of Section8(a)(1) of the Act.Upon the entire record, including my observation of thewitnessesand after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent, a corporation with an office, place ofbusiness and plant in Los Alamitos, California, is engagedin the foundry manufacture of aluminum products. Duringthe year preceding the issuance of the complaint herein,Respondent, in the course and conduct of its businessoperations, purchased and received directly from supplierslocated outside the State of California, goods, materials,and supplies valued in excess of $50,000.The complaintalleges,Respondent admits,and I find,thatRespondent is, and at all times material has been, anemployer engaged in commerce and in operations affecting ROBERTSON INDUSTRIES365commerce within the meaning of Section2(2), (6), and (7)of the Act.II.LABORORGANIZATIONThe parties stipulated,and Ifind, that the Union is alabor organization within the meaningof Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.FactsRespondent is engaged in the manufacture and sale ofaluminum rims and wheels for automobiles.It has twofacilities.The LosAlamitos plant,the one involved herein,melts the aluminum,and pours it into molds to producethe rough aluminum castings which are transferred to theLa Palma plant for finishing and shipping.On January 31,1974, Respondent had 130 employees of which approxi-mately 60 were employed at Los Alamitos.In July 1973 Respondent began experiencing a shortageof aluminum which became rather acute in September andOctober.During this period Respondent went on a 4-dayworkweek.Prior thereto employees worked regularly 10hours a day, 5 days a week and received premium pay forallhours in excess of 40, hence they were paid at anovertime premium rate for the entire day on Friday. Thisappears to cause some confusion in the minds of someemployees as to whether they were obligated to work onFridays.However,the record is clear,and I find, thatexcept during the period when Respondent was experienc-ingan aluminum shortage,Fridaywas a regularlyscheduledworkday.On Monday, November 5, 1973,Respondent'semployees were informed that beginningthat week Respondent was returningto a 5-dayweek, 10hours a day, Monday through Friday.On Thursday afternoon, November 8, 1973, at the end ofthe first shift, about 15 to 20 employees gathered in theparking lot,discussed their feelings of tiredness andexhaustion and decided to inform Respondent's president,Wilbur Robertson, that they would not work the followingday. Employee Arturo Ramos was selected spokesman andall of them went en masse to see Robertson.Thereis littledisagreement as to the substance of the ensuing conversa-tion.Ramos testified that he said the employees would notbe able to work the next day, Friday. Robertson askedwhy.Ramos said it was because ForemanCharlieMartinezmade life "too hard" for them. To whichRobertson replied that he could not make them workagainst theirwill.UponRamos'requestRobertsondistributed the checks and told the employees that hewould discharge anyone who did not report for work onthe following Monday morning and if they ever refused toiAll dates hereafterwill be in 1974,unless otherwise indicated.sMost of the Respondent's production and maintenance employees areSpanish-speaking,and although not absolutely clear,it appears from therecord that only Spanish-speaking employees were involvedin the Unionactivities.3Delgado testified that it was about a weekbefore February 1.4Respondent'spolishingwork is contracted out to Delgado whosebusiness is located next door to Respondent's plant.5This is from Robertson'sversion of the conversation with whichworkagain,theywould be discharged. The principalvariation between the testimony of Ramos and Robertsonas to this conversation is that in Robertson's account, hetestified that when he inquired of Ramos as to why theemployees didn't want to work on that Friday, Ramosanswered"Muy consardo" which means very tired. Theseemployees did not work on Friday, November 9, 1973, butthereafteruntil Friday, February 1, 1974, they worked 5-day, 50-hour weeks without incident.Some time in December 1973, Respondent's employeesbegan discussing the possibility of obtaining union repre-sentation. In early January 19741 about eight employees,including Ramos,VincenteMendoza and Jose Guillen,met with union representatives Tony Rodriguez and PetePeterson at the Union's offices,at which time they weregiven union authorization cards to have employees sign.During the next several days Ramos,Mendoza,and otheremployees secured signatures on about 45 authorizationcards which they returned to Rodriguez.2 On January 18,1974, the Union filed with the Board a petition for arepresentationelection covering a unit of production andmaintenance employees at Respondent'sLosAlamitosplant.Several days after the petition was filed, about January21 or 223 Robertson asked Max Delgado4 what he knewabout "the union thing." Delgado said he didn't knowanything. According to Robertson, he then told Delgado,"You must know something about it. I have this whateverit ispetition, the thing I got in the mail saying they had 30percent of the work force and they were going to have ahearing." Delgado then admitted he had heard somethingabout the Union. At this point Robertson told Delgado,"See what you can find out about it. Find out who it is andwhat their problems are, because I would like to talk tothem, see if they will talk to me." 5That same day, according to Mendoza, he overheard aconversation between Delgado and Jose Guillen.6 Delgadoasked Guillen what problems the employees had and statedthat he knew the employees wanted to organize a union.Guillen replied that he didn't know anything, that hethought it was just a rumor.Delgado said if the employeeshad any problems they should speak to Robertson. Guillensaid he didn't have any problems, he didn't want to speakto anyone. Mendoza further testified that Guillen saidMartinez treated the employees badly, that he gave themtoo much work to do, and that Delgado said that if theemployees continued with their union activities it had beensaid that Immigration would be notified. Delgado asked ifGuillen wanted more money.Guillen said no, he washappy with his salary.According to Delgado, he told Guillen he had heard thatthe employees were trying to get a union in the shop.Guillen answered that they were trying but he didn't thinkDelgado is in essential agreement.I do not credit Delgado's testimony thatRobertson asked him to negotiate-to find out whether the employeesneeded more money or more benefits.It is apparent from the totality of histestimony that he had a tendency to testify as to his interpretation of whatRobertson meant.Whenever he was reminded that he was to testify as toexact words used as nearly as he could recall,his version was essentially thesame as Robertson's.6General Counsel was unable to locate Jose Guillen and has beeninformed that Guillen has returned to Mexico. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDthey would be successful. Delgado said, "I know you aregoingto have one from what I understand." Guillen said,"Yes,we are just trying.We don't know for sure."Whereupon, Delgado suggested that the employees talk toRobertson, that Robertson could "make a deal" with themon benefits, that they should try to resolve their problemsdirectlywithRobertson rather than getting involved insomething that might cause them problems.Guillen said itwas too late, the employees wanted a union, that if he triedto stop it the other employees might "gang up" on him.Delgado said it was not his concern but the employeesmight get in trouble with Immigration and with InternalRevenue forclaimingtoo many dependents.? Guillen saidifRespondent fired them, they wouldn't be able to get"Gringoes" to work and if Respondent hired other illegalaliens, they were going to send Immigration personnel toRespondent's plant. Delgado admitted that he said theemployees were liable to get into trouble if they tried toobtain union representation and that he told Guillen thatRobertson said he would talk to employees if they wished.Following this conversation, Delgado telephoned Robert-son and told him the employees did not wish to talk to him.On or about January 16, five or six employees, includingRamos,Guillen,and Mendoza met with union representa-tivesattheUnion office. At thattime,theUnionrepresentatives said they needed to have a meeting andasked the employees present to select a time and date. Theemployees conferred and stated they felt that possibly theywould not be working on Friday, February 1 but if theywere, then possibly they could meet on Saturday orSunday. They agreedto a tentative meeting timeof 1 p.m.on February 1. Union Vice President Tony Rodriguez saidhe would call the day before to confirm the time and date.According to Ramos, on January 31, in the parking lot,about 30 employees discussedthemeetingscheduled forthe next day. They spoke about having a meeting to talkabout the problems they had at work. Ramos states thiswas the reason they didn't go to work, however, there is noevidence that the employees specifically discussed notreportingfor work on February1.On cross-examination,Ramostestified that he told the other day shift employeesthat a meeting was being held so they could attend and telltheir problems. He did not talk to second shift employeesabout whether they should report for their shift whichstarted at 3 p.m.Employee Andres Sanchez testified that no one told him,nor did anyone ask him, not to report tQ work on February1.According to him, Ramos said the employees weretreated badly, had to work "too much" and the machineswere no good. Ramos saidtheywere going to get theUnion in, that "whoever wanted to lose time from workand attend and whoever did not wish to, would not have togo."Employee witnessesRosendo Robles,EustaquioTDelgado testified that when he was foreman at Rich Industries, it wascommon practice to claim an excessive number of dependents.A number ofRespondent's employees were formerly in the employ of Rich Industries.9 Eighteen were on the day shift and 14 on the second shift.Approximately 13 employees reported for work on the day shift and II onthe night shift.No attempt was made on the record to correct thediscrepancy in numbers,however, preciseness in this regard is not materialto a determination herein.9Andres Sanchez and Vincente Mendoza testified that Martinez alsogave them pernussion.Also, second shift employees Miguel Magallon andMagallon,MiguelMagallon,BaldomeroGuillen, andAntonio Lopez were not questioned as to what transpiredat that parkinglotmeetingof January 31. They merelytestified that Ramos told them a meeting would be held onFebruary 1.Thirty-three employeess failed to report to work onFebruary 1. Twenty-six of these signed the attendancesheet at the Unionmeeting.Ramostestified that approxi-mately 40 or 45 people attended the meeting, however,there was no testimonyto explainthe discrepancy betweenthe number of peoplesigning theroster and the numberallegedly there. Also, twopersonswere present who werenot on the list of persons who failed to report for work.Presumablysome personsboth worked and attended themeeting.Somesecond shift employeewitnessestestifiedthat they did not workbecauseof the Union meeting eventhough themeeting endedat 2 p.m., 1 hour before theywere to report to work. Eustaquio Magallon said he did notreport for work afterthe meetingbecause he did not wantto doso.Miguel Magallonsaid he didn't report because hehad already told Foreman Rose that he would not beworking that day. JesusMendoza,a day shift employee,testified that he did not go to work solely because theemployee with whom he was to ride failed to pick him up.Itwas only after this that he was invited to, and did, attendthe February1meeting.During themeetingthe employeesdiscussedwhat they considered to be unfair workingconditions, including the rims quotas, the 10-hour days,wages,holidays, vacations,insurance,and the cost ofsafety equipment.On February 1, Robertson, who was out of town, talkedby telephone to Foreman Charlie Martinez. Martinez saidmore than half the employees didn't show up. RobertsontoldMartinez to preparea listof employees who didn'treport to work and to do thesamething for the night shift.On Saturday, February 2, Martinez gave Robertson thelist.Robertson said he wasgoingto terminate everyone onthe list.Martinez then told him that he had given Ramos,Baldomero Guillen, Lopez and Salvadore Ibarra permis-sion to not report to work.9 According to Robertson, atfirst he drew a line through the names of the employeeswho had receivedpermissionbut after reflection concludedthat he could not believethe reasonthese employees gavefor their absence and that they had acted in concert toshow him they would come to work as they pleased.toTherefore, to be consistent, he decided to discharge themall and if any of these employees could later convince himof a legitimatereasonfor being absent he could reconsider.Respondent contends that not only does productionsuffer in the obvious manner from having more than halftheworkforce absent, but that having no notificationcaused Respondent's setup crew to start certain proceduresthat it is costly to interrupt. A four-man setup crew reportsRosendo Robles testifiedthat theyreceived permissionfrom second shiftForeman Bill Rose not to reportfor work.Robertson stated hewas toldRobles and Ruben Vega had permission.Martinez contendsthat pro-duction isaffectedifmore than four employees are absentand that hewould not have granted more than four persons permission to be absent.10Robertson testified:"Ifigured ifthey hadall just acted in concert andwere evidently going to, I don't know what,show methat they would cometo work when they felt like it or didn't feel likeit, I felt in my mind to beconsistentwas to firethem all. ROBERTSON INDUSTRIES367at midnight.At I a.m. theybegin paintingthe molds andthe 4 hour process of melting of metal commences in eightfurnaces,each of which contains a cruciblein which 850poundsof aluminum is melted.When the molders arrive at5 a.m. theypour the molten aluminuminto the molds. Ifthe molten metal is not removed,the cruciblebreaks whichincursa bill of $400plus the costof labor. The setupprocesswas completed on the morningof February 1.However,only 2 of the 10 or 12 molders" expectedactually reported to work.On Mondaymorning,February 4, when the employeesreportedfor work,Robertson asked eachone if he workedon Friday. If the reply was yes, Robertson told them tobegin work.For those that replied no, he gave them theirpaychecksand said"Ican'thave you deciding when tocome towork and whennot to come towork. It is mycompanyand I don'twantyou to work for me any more."The dischargedemployees gathered on Respondent'sparking lot.Robertsonapproached the group.Ramos said,"I want totalk to you."Robertson said, "Fine, talk." ThenRamos said,"Never mind,Idon'twant to talk to you."Robertsonreplied, "Okay.Iwantyou guys to get out of theparking lot.You don't work for me any more and youdon't belong here."On February 7, employeeJesusMendoza applied for ajob withRespondentto ForemanBooker.Booker hiredhim. Robertsonarrived at the plant between 9 and 10 a.m.About a half hour later,Bookertold Mendoza he would beunableto employ him beyond that day.Booker saidMendoza couldn't stay, that he (Booker) had been given anorder.Employee LuisBowlestestified that in the early part ofMarch he wasinformed he had visitors in Respondent'soffice.When he arrived at the office ex-employees PedroPonce,Ruben Vega,and Gilberto Lopezwere there.Ponce 12 asked Bowles if hewould write a request toRobertsonin English.Ponce gave Bowles apiece of papersigned bynine of the dischargees.He wrote the followingunder these signatures as directedby Ponce:Mr.Robertson:We the above signed request that if possible,consider us for reemployment.We realize the mistakewe made by listening to gossip.However we were toldthat if we worked that Friday 1 Feb. 74 we would havebeen pickedup bythe Immigration Service.Thank youL.G.Bowles for the above signed.Thereafter Ponce, Vega and Lopez gave Martinez theabove-described document.Ponce was the spokesman. Hesaid he had picked up this petition and would like to see ifhe could get back to work.He asked Martinez to give thepetition to Robertson which he did. Martinez testified thatRobertson told him he could tell the employees that hewould probably hire them in the future.According toMartinez,he told Ponce he"couldn'thire him because wewere coming in court and there was going to be filed apetition or something for a union,and [he] couldn't hireanybody till then-until everything was cleared up." Later,about a month before the trial herein,Antonio Lopezasked to be reinstated and Martinez gave him the sameanswer.Martinez says it is his understanding that severalother employees sought reinstatement.Robertson testifiedthaton probablysix different occasions,Martinez told himthat some of the dischargees wanted to be rehired.Robertson admits that he instructed Martinez that he wasnot to rehire any of the dischargees, that he (Robertson)would make any decision regarding rehiring the dischar-gees or replacing them.He said he wanted to be apprisedof everything that went on and he would make all thedecisions.B.Analysis and Conclusions1.The Delgado incidentThe evidence establishes that Delgado sought informa-tion from Guillen as to the Union activities of Respond-ent'semployees and when Guillen verified that theemployees were indeed engaged in union organizationalactivities,Delgado saidif theypersisted in such activities,they were liable to get into trouble with the Immigrationand Internal Revenue Services.This clearlyconstitutesthreats of reprisal violative of Section 8(axl) of the Act ifRespondent is liable for Delgado's conduct. As toDelgado's statements that he knew the employees weretryingto get a union, considering Robertson's instructionsto Delgado and in the context of the entire conversation, Ifind that the statements were designed to elicit informationregarding the Union activities of Respondent's employees.In these circumstances,and in the context of the threats ofreprisals set forth above,Delgado's statements constitutedcoercive interrogation which would be violative of Section8(axl) of the ActifRespondentcan be bound byDelgado's activities.Gates Air Conditioning, Inc.,199NLRB 1101(1972).The pivotal question is whether Delgado was an agent ofRespondent.Robertson admits that he requested Delgadotofind out which employees were involved in unionactivities,what their problems were and whether they wereagreeable to discussing said problems with Robertson.Thus, it is clear that Robertson specifically authorizedDelgado to interrogate employees and is therefore liablefor Delgado's conduct of such interrogation. On the otherhand, the record is devoid of any evidence that Robertsoneither authorized or intended Delgado to threaten employ-ees or that he knew that Delgado had done so. This,however, does not negate Respondent's responsibility forsuch conduct. Section 2(13) of the Act provides: "Indetermining whether any person is acting as an 'agent' ofanother person so as to make such other person responsiblefor his acts, the question of whether the specific actsperformedwere actually authorized or subsequentlyratified shall not be controlling." By inviting Delgado tointrude into its labor relations affairs, Respondent hasinextricably allied him with management. Furthermore,Delgado, upon Robertson's instructions,told Guillen thatRobertson asked him to convey to employees Robertson's1 iSanchez testified that almostall of themolders wereat the February Iunion meeting.12Ponce and more than 90 percent of Respondent's employees speakonly Spanish. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwillingness to meet to discuss their problems with them.Thus Delgado made it clear that Robertson had discussedthe employees'union activities with him and had commis-sionedDelgado to speak for him. Therefore, it wasreasonable for an employee to assume that the threats ofreprisal had emanated from Robertson. In these circum-stances I find that Delgado was an agent of Respondentwhen he interrogated Guillen and made threats of reprisalif the employees persisted in their union activities and thatRespondentthereby violatedSection 8(a)(l) of the Act.PhillipsIndustries,Incorporated4172 NLRB 2119, 2123-25(1968);GeneralMetal Products Company,164 NLRB 64(1967).I reject Respondent's contention that these threats werede minimrsor isolated and that the policies of the Actwould not be effectuated by the issuance of a remedialorder. Although made to only one employee, they were of aserious nature and affected all employees.General Stencils,Inc.,195 NLRB 1109 (1972). Nor arethe statements anyless coercive because made by a friendly individual.CasterMold & Machine Company, Inc.,148 NLRB 1614, 1621(1964).2.The November threat of dischargeThere is no dispute that on November 8, 1973, 15 or 20of Respondent's employees,acting inconcert, decided notto work the following day and that thereasons expressedby them were the foreman's treatment of them that dayand a general feeling of tiredness and exhaustion.There issome variation in the testimony as to the reasons given theEmployer for this refusal to work. Ramos testified that thereason given was that Foreman Charlie Martinez made life"too hard" for them. Robertson testified that the reasongiven was that the employees were tired. Robertson did notspecifically deny that Ramos mentioned that Martinezmade life "too hard," nor did Ramos specifically deny thathe said the employees were very tired.13 I do not find theseversions to be inherently conflicting. Ramos testified thatthe decision not to work was motivated by both reasons. Infact when the evidence is viewed in its totality it appearsthat the employees were tired because Martinez haddemanded what they deemed to be excessive workperformance.Ramos and Robertson both impressed me asreliablewitnesses who were honestly testifying as to theirrecollection of the conversation. I therefore find that acomposite of their testimony more accurately reflects whatwas in fact said and that Ramos mentioned both beingtired and that Martinez made life "too hard." I furtherfind,based on Ramos' account of the discussion among theemployees and Robertson's understanding as to why theywere refusing to work, that the essence of their motivation,as articulated by Ramos, was that they were too tired towork and that the mention of Martinez was made inexplanation as to why they were tired.There is no cogent testimony to establish that theemployees either intended or conveyed to Respondent thatthey were refusing to work in protest of treatment byMartinez. I therefore reject General Counsel's contentionthat the refusal to work was protected because it was inprotestofMartinez' exercise of supervision.GeneralCounsel's alternatetheory is that the activity was a refusalto work overtime because they were too tired, and that asingle concerted refusal to work overtime is protectedstrikeactivity.Respondent contends that this was notmerely a refusal to work overtime but rather was a refusalto work on a regularly scheduled workday. This appears tobe a distinction without a difference. Whether the refusalto work is for a limited number of overtime hours at theend of a workday or whether foran entireregularlyscheduled workday does not, in my opinion, change thenature of the work stoppage.In either case it is a workstoppage of limited duration. Similarly immaterial iswhether the refused schedule can be characterized asovertime or regular time. The critical question is whetherthis was a single concerted refusal to work scheduled hoursor whether it was part of a pattern of intermittent action.First National Bank of Omaha,171NLRB 1145, enfd. 413F.2d 921 (C.A. 8, 1969). The Board summarized theapplicable principle inPolytech, Incorporated,195 NLRB695 (1972), thusly:[There is ] a presumption that a single concerted refusalto work overtime is a protected strike activity; and .. .such presumption should be deemed rebutted whenand only when the evidence demonstrates that thestoppage is part of a plan or pattern of intermittentaction which is inconsistent with a genuine strike orgenuineperformanceby employees of the worknormally expected of them by the employer.In the instant case, at the time of the alleged threat, thatpresumption had not been rebutted. There was no previoushistory of refusals to work overtime and there was noindication of intent to repeat such refusal. I thereforeconclude that the November 9 refusal to work wasprotected.Ifurther conclude that Robertson's threat to dischargethem if theyagainrefused to work scheduled hours or ifthey did not work the following Monday was violative ofthe Act. In so doing, I have fully considered the fact thattherewas nothing to indicate that the employees wereengaged in an indefinite refusal to work in protest againstsome condition of employment. Rather, they informedRobertson that they were refusing to work for oneparticular day because they were tired. No demands weremade for a change in working conditions and there was noallusionto the possibility of future work stoppage. If hiswarning had been limited to a threat to discharge them if itever happened again, a logical conclusion would have beenthat he was stating no more than he was legally allowed todo-that he would discharge them if they engaged inintermittent or recurrent work stoppages.However, Rob-ertson's warning went further than that.He threatened todischarge them if they did not return to work on Monday,the next succeeding workday. If the employees had, in fact,refused to work on Monday, they would not have assumedthe unprotected status of intermittent strikers. Rather theywould have been engaged in a continuousworkstoppage,assuming the status of strikers whom Respondent could13Neither of them were asked questions calling for dental or affirmationas to the account given by the other. ROBERTSON INDUSTRIESreplace but not discharge.The fact thatno demands hadbeen made does not affect the presumed protected natureof theannouncedworkstoppage.N.LR.B.v.WashingtonAluminumCompany, Inc.,370 U.S. 9, 14 (1962). Since acontinuationof the workstoppageon Monday presumablywould have been protected concertedactivity, the threat todischarge employees who did not returntowork onMonday is violative of Section8(a)(1) of the Act.LeslieMetal Arts Company,Inc.,208 NLRB323 (1974).3.The dischargesSection7 of the Act protects "concertedactivities for thepurpose of collectivebargainingor other mutual aid orprotection."Thus, a workstoppageisprotected if it isconcerted and if it is not foran improperobjective or is notconducted in an improper manner.Here,it isundisputedthat the employees were dischargedbecause they failed toreport for work.The issueiswhether such failure wasconcertedand whetheritwasa work stoppage for aprotected objective. Counsel for General Counsel con-tends, in herbrief, "There can be no question that theemployees'failure to work on February 1 in order toattend the[union ] meetingwas concerted." I agree that theemployees made a concerted decisionto attend the Unionmeeting which was scheduledfor 1 p.m., 2 hours before theend of the first shift and the start of the second shift.However, there isno evidenceof a concerted decision notto report for work on that dayor even thatthere was adiscussionof such. It is axiomaticthat first shift employeescould not bothattend the meeting andwork a full shift.However, they could have worked formostof the shift andinasmuch as the meetingconcluded at 2 p.m. second shiftemployees could haveboth attendedthemeeting andworked a fullshift.On thestate of therecord, it appearsthat although the employees agreed to a union meetingduring working hours,they made individualdecisions as towhether they would report for work. Nevertheless, Iconclude that implicit in the agreement to attend a unionmeeting during working hours was a decisionto not workthe dayof the meeting if such wasnecessaryto insureattendance at the meeting. I thereforefind that certain ofRespondent'semployees engaged ina concerted workstoppageon February 1.The criticalissue then is whether the dischargees wereengaged in union or other protectedactivity.The com-plaint alleges that the discharges constitutea violation ofSection 8(aX3) of the Actand was also an independentviolation of Section8(axl) of the Act. As to the 8(aX3)allegations,the evidence cannotsupport a fmding that theemployees were discharged for attending a union meeting,even assuming that in the circumstances herein suchattendance was protected,for there isno evidence thatRespondent had knowledge that the absent employeeswere attending a union meeting.Furthermore,the circum-stances will not permit reliance on the Board's small plantdoctrine since Ramos admits thatthey tried to keep thefact of themeeting hidden.Attendance seems to have beenconfined to Spanish-speaking employees and several369English-speaking employees testified that they had noknowledge that a union meeting was being held.General Counsel argues that Respondent seized on thisfailure to report to work to rid itself of unwanted unionadherents.Respondent certainly had knowledge thatcertain of its employees were engaged in union activitybecause of the representation petition. Further, since hehad requested Delgado to inquire regarding such activity,it is apparent that he thought the sentiment for unionrepresentation existed among the Spanish-speaking em-ployees.Given the fact that the absent employees hadSpanish surnames,itwouldn't require a mental giant todeduce that a number of these employees were probablyunion adherents. However, Robertson testified that hethought the employees were once again attempting tounilaterally set their own work schedule. Certainly consid-ering the November incident, he had reasonable groundsformaking this assumption, and such conduct by theabsent employees would constitute good cause for termina-tion.Polytech,Incorporated supra.Thus, although Re-spondent had knowledge of union activities on the part ofits employees and could reasonably expect that the absentgroup contained a number of union adherents, Respondenthas establisheda prima facieshowing of good cause for thedischarges.The recordcontainsno direct evidence to establish thatthe reasonadvanced by Respondent was pretextual or onlypartial and that Respondent's action was motivated byunlawful considerations.However, specific evidence ofintent to encourage or discourage union membership is notnecessary.14 The illegal motivation may be inferred fromthe record as a whole.Particular consideration is given toevidence of other violations of the Act which indicateantiunion animus.In the instant matter, I have found twoinstancesof conduct violative of Section 8(aXl) of theAct-Robertson's threat to discharge employees if they didnot report to work the Monday following the Novemberwork stoppage and the interrogation and threats made byDelgado. The first instance which occurred 3 months priorto the discharges, did not involve union activity, but didinvolve Respondent's reaction to concerted activity of itsemployees for mutual aid or protection. I am notconvinced that Respondent thereby evinced a hostility toconcerted protected activity by its employees. Rather, itappears that Robertson was inept in his choice of words. Iam of the opinion that he intended only to warn theemployees that he would not tolerate their unilateralsettingof work schedules. As set forth above, nothingoccurred to indicate to him that the employees werewithholding their services in protest of some term orcondition of employment. He was told merely that theywere tired.He warned them that if such conduct wasrepeated they would be discharged. Unfortunately hestated alsothat theywould be dischargedif they stayed outa second day.I found such statementto be violative of theAct based on the presumption that if they withheld theirservices for the second consecutive day they would haveenjoyed the status of strikers.In considering whetherRobertson's statement constituted a violation of Section8(axl) of the Act,Respondent is bound by the effect the14The Radio O()lcers'Unionof theCommercialTelegraphersUnion,AFLIA.H. Bull SteamshipCompany) v. N.LR.B.,347 U.S. 17 (1954). 370DECISIONSOF NATIONAL LABOR RELATIONS BOARDwords used could reasonably be expected to have onemployees.That hisintent was otherwise is immaterial.Impact Die Casting Corporation,199 NLRB 268 (1972).However,such intent is material when evaluating thedegreeof hostility evinced byRespondenttoward concert-ed protected activity by its employees.The other 8(aXl) activity to be considered is thatengaged inbyDelgado.HereRobertson, by askingDelgado to try to get the union adherents to bring theirproblems to him,indicated his preference that his employ-ees not be representedby the Union.Having intrudedDelgado into its labor relations affairs, Respondent isresponsible for his conduct incident thereto, however, thereisno evidence that Respondent authorized or intended,Delgado to resort to illegal means or even knew that hehad done so. Furthermore,there is no evidence thatRespondent pursued the matter further after Delgadoreported that the employees did not wish to confer withRobertson.In all of the circumstances I find thatRespondent's opposition to the Union was not expressed insuch a fashion as to indicate that Respondent wouldengagein unlawful discrimination in order to thwart theUnion.Itherefore conclude that Respondent did notdischarge the alleged discriminateesin violation of Section8(aX3) of the Act.The complaint also alleges that the discharges wereviolative of Section 8(axl) of the Act. General Counselarguesthat in November Respondent threatened todischarge all employees who engaged in a concerted workstoppage to improve their working conditions and proceed-ed to make good its threat as soon asan opportunitypresented itself.General Counsel appears to be contendingthat the alleged discriminatees were discharged becausethey engaged in the concerted protectedactivityofwithholding of services in furtherance oftheir positionin alabor dispute.Specifically General Counsel contends thatthroughout themonths of December and January theemployees sought a remedy for objectionable workingconditions and to that end "organized and then attended ameeting with union officials where they discussed theirproblems at work and the most feasible solution to thoseproblems."In support of this position,General Counselpoints to evidence that, in disseminating information aboutthe meeting,the meeting was characterized as being for thepurpose of "a discussion and resolution of problems atwork,and that such was understoodby theattendingemployees to be the purposeof themeeting." I find this tobe an incorrect characterizationof the record.There isnothing in the record to establish that the purpose of themeeting was to resolve any problems. More importantlythere is no evidence that they withheld their services inimmediate protest of any term or condition of employmentor forthe purpose of seeking any immediate concessionfrom Respondegt.It is true that at the meeting theydiscussed what they considered as problem areas in theirworking conditions.But that is the nature of any meetingheld by a union for the employees of an ei ployer theunion is attempting to organize. Such meetings normallyare not conducted with a view toward engaging in animmediate protest of working conditions. Rather the thrustistoward obtaining the necessary solidarity to resolveproblems in the future at the bargaining table. I findGeneral Counsel's argument intriguing and well presented,but specious. The plain truth of the matter is that thisgroup of employees took the day off to go to anorganizationalmeeting held by the Union. The issue theniswhether such conduct is protected.The Board has had limited opportunity to consider thisprecise question. Only two cases have been found whichinvolve similar circumstances.15 InGulf Coast Oil Compa-ny,97 NLRB 1513 (1952), instead of reporting for work attheusual time of 7 a.m., all 11 of the employer'struckdrivers went to the union hall where benefits of unionorganization were discussed and the details of admissioninto the union taken care of. They then returned to workapproximately 3 hours late. The Board concluded that,apart from any element of discriminatory motivation, theconcerted activity of the drivers was not of a type whichimmunized them against discharge. Rather, their activityamounted to an unwarranted usurpation of company timeby the employeesto -engagein a sort of union activitycustomarily done during nonworking time. InTerri Lee,Inc.,107 NLRB 560 (1953), several employees agreed toabsent themselves from work the next day to consult with alabor union with respect to a cut in their piece-rate wages.In conformance with this plan they sought, and somereceived,permissionfor various reasons to be absent thenext day. As planned, they went to the union hall insteadof to work. The following day upon reporting back towork, they were discharged. The Board concluded thattheseemployees had not engaged in a strike or otherconcerted withholding of work. It found rather that theemployeesmerely intended to take the day off to obtaininformation from the union, without any purpose therebyof protesting the cut in piece rates or of seeking anyconcessionfrom the respondents. Furthermore, uponlearningofthe employees' intention, the supervisorspecif}cally informed one of the employees that she had aright toengagein such activity but would have to do it onher own timeor face discharge. This warning was sharedwith the other employees. The Board concluded "Thequestion ofgrantingemployees time off from work ispeculiarly a matter ofmanagementprerogative." In bothcases the Board dismissedthe allegations of the complaintrelatingto the discharges.Though old,these caseshave never been overruled andthe basic issueinvolved is one which the Board has faced ina variety of factual situations, i.e., whether a work stoppageof limited duration isconsistent with genuinestrike actionor whetherthe employees were attemptingto unilaterallyset their conditionsof employment.It iswell settled thatwhile employees may lawfullyengage inconcerted activi-tiesfor thepurposeof collective bargaining or othermutual aidor protection, they may not by such activitiesisMost of the few cases involving union meetings during working timea grievance,and cases suchasWilkinsonManufacturing Company,187have been cases such asMorrison-KnudsenCo., 173NLRB 56 (1968),whereNLRB 791 (1971),where meetings were held inprotest ofspecific terms andpoor permission had been obtained to hold the meeting, cases such asconditions of employment or inprotest of the employer's unfair laborQuaker AlloyCastingCompany,135 NLRB803 (1962),involving in-plantpractices.meetingsof verybriefduration to formulate immediate action insupport of ROBERTSON INDUSTRIES371attempt to unilaterally determine their conditions ofemployment.C.G.Conn,Limitedv.N.L.R.B.,108 F.2d390, 397 (C.A. 7, 1939);Honolulu Rapid Transit Company,Limited,110NLRB 1806, 1809-11 (1954);ValleyCityFurniture Company,110 NLRB 1589, 1595 (1954). In thisregard, the court in theConncase stated:We are aware of no law or logic that gives the employeethe right to work upon terms prescribed solely by him.That is plainly what was sought to be done in thisinstance. [Refusal to perform overtime for an indefiniteduration.]It is not a situation in which employeesceased work in protest against conditions imposed bythe employer,but one in which the employees soughtand intended to continue work upon their own notionof the terms which could prevail.Of the cases applying this principle,the factual situationwhich more nearly approximates the facts here are theovertime cases. InFirst National Bankof Omaha, supra,theemployer discharged a group of unrepresented employeeswho engaged in a previously unannounced concertedrefusal to work overtime prompted by dissatisfaction withthe employer'sovertime policies and occurringafter theyhad discussed such dissatisfaction with the employer to noavail.The Board adopted the Trial Examiner's conclusionthat the employees had not engaged in a partial,intermit-tent or recurrent strike but rather that the walkout was asingle strike of limited duration protectedby the Act.Similarly, inPolytech, Incorporated supra,the Board foundprotected the refusal of employees to work overtime on oneparticular day because they were tired. The Board heldthat the presumption that a single concerted refusal towork overtime is a protected strike activity had not beeneffectively rebutted and concluded that the disciplinarysuspension of the employees was conduct violative of theAct.It is clear from these,and earlier,cases that there exists apresumption that a single concerted refusal to workovertime is a protected strike activity which can only berebutted by a showing that the stoppage is part of a plan orpattern of intermittent action which is inconsistent with agenuine strike or genuine performance by employees of thework normally expected of them by the employer.However,I am unwilling to conclude that the February 1failure to report to work can be equated with the refusal towork overtime cases.Those cases involve a withholding ofservices in protest of the employer's overtime schedule,even though the protest is only against that particular day'sschedule. Here,as inTerri Lee, Inc.,supra,the employeeswere not engaged in a strike or other concerted withhold-ingofwork.Theymerely intended,for their ownconvenience,to take the day off to go to a union meetingwithout any purpose thereby of protesting against any termor condition of employmentor ofseeking any concessionfrom Respondent.In these circumstances,Iam of the16 1 deem it immaterial that some of the participants in the February 1incident did not participate in the November refusal to work.ITAlthough in not reporting to work,Jesus Mendoza was not engaged inthe concerted refusal to work by fellow employees,Respondent had noknowledge as to his reason for not working and it was not unreasonable inthe circumstances to assume that all absent employees were engaged in aopinion, that their failure to report to work was unprotect-ed, notwithstanding the fact, argued by General Counsel,that at themeetingthey discussed their dissatisfaction withwork conditions.As pointed out above,such discussionsare the nature of union organizational campaign meetings.To findattendance at such meetings during working timeto be protected activity would be to permit every group ofemployees engaged in a union organizational campaign tounilaterally hold at least one organizational meeting onworking time-with impunity, to take a day off, at theirwhim, to hold a union meeting.I do not think the Act wasintended to afford such protection.However, even assuming that the overtime cases aredispositiveof theinstant matter,I stillfind the February 1failure to report for work to be unprotected. This was thesecond time a group of employees had refused to work onFriday.Hence the refusal must be considered as part of apattern of recurring or intermittent partial work stoppageand hence outside the protection of the Act.16 Cf.FirstNational Bankof Omaha, supra,andPoly Tech, Inc., supra.This conclusion is not changed by the fact that severalemployees had sought and received permission to beabsent from work for various spurious reasons. In thecircumstances,Robertson'sassumption was reasonable,and accurate,that these employees were attempting tounilaterally set their own working conditions.17 For thereasons setforthabove I conclude that the dischargesherein were not violative of Section 8(axl) of the Act.18As tothe refusal to reinstate certain employees, since thedischarges were valid Respondent had no obligation toreinstate them.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section2(5) of the Act.3.By coercively interrogating an employee regardingtheUnion activities and sympathiesof employees, bythreatening to discharge employeesif theyengaged in astrike or other protected work stoppage,and by threaten-ing employees with reprisalsif theypersisted in their unionactivities,Respondent has interfered with,restrained, andcoerced its employees in the exercise of their rights underSection7 of the Actand hastherebyengaged in unfairlabor practices within the meaning of Section 8(axl) andSection 2(6) and (7) of the Act.4.Respondent has not violated Section 8(a)(1) and (3)of the Act as alleged in paragraph7 and 8 ofthe complaintherein.THa REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(l)of the Act, I shall recommend that the Respondent beunilateral attempt to set their own working hours.Thus the question ofdisparate treatment is irrelevant and no such evidence was adduced orargument made.Is In view of this conclusion, I do not reach Respondent's contentionthat the discharges were permissible based on the lack of notification andthe resultant possibility of damage to equipment. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered to cease and desist therefrom and from infringingin any like or related manner upon its employees' Section 7rights, and that it take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record in this proceedingand pursuant to Section 10(c) of the National LaborRelationsAct, as amended, I hereby recommend thefollowing:ORDER 19Respondent,Robertson Industries,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating employees about their unionactivities,sympathies,and desires,threatening to dischargeemployeesif theyengage in a strike or other protectedwork stoppage,and threatening employees with reprisals iftheypersist in their union activities.19 In the event no exceptions are filed asprovided by Sec. 102.46 of theBoard's Rules and Regulations,the findings,conclusions,recommendationsand recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adoptedby theBoard and become its findings,conclusions and Order,and all objections thereto shall be deemed waivedfor all purposes.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheirrightsguaranteed in Section7 of the Act.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a) Post at its plant in Los Alamitos,California, copies ofthe notice marked"Appendix."20 Copies of said notice, onforms providedby theRegional Director for Region 21,after being duly signed by Respondent, shall be posted byitfor a period of 60 consecutivedaysthereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced orcovered byany other material.(b)NotifytheRegionalDirector for Region 21, inwriting,within 20 days from the date of the receipt of thisDecision,what steps have been takento complyherewith.IT IS FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges violationsof the Act otherthan those found above.so In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenoticereading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof theUnited StatesCourt of-AppealsEnforcingan Order ofthe NationalLaborRelations Board."